UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarter ended February 28, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (Name of registrant as specified in its charter) Nevada 20-4854758 (State of incorporation) (I.R.S. Employer Identification No.) 38 Discovery, Suite 150, Irvine, California 92618 (Address of principal executive offices) 888-600-1044 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesxNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of April 12, 2010, there were 98,917,496shares of the registrant’s $.001 par value common stock issued and outstanding. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS (UNAUDITED) 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 47 ITEM 4T. CONTROLS AND PROCEDURES 47 PART II OTHER INFORMATION 48 ITEM1. ITEM 1.A. LEGAL PROCEEDINGS RISK FACTORS 48 48 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 48 ITEM3. DEFAULTS UPON SENIOR SECURITIES 49 ITEM4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 49 ITEM 5. OTHER INFORMATION 49 ITEM6. EXHIBITS 50 SIGNATURES 53 EXPLANATORY NOTE We are filing this Amendment No. 1 to our Form 10-Q for the fiscal quarter ended February 28, 2010, originally filed with the Securities and Exchange Commission on April 19, 2010. We are filing this Amendment No.1 to restate consulting revenue related to the LoadRack consulting project.Other related accounts affected include accounts receivable, allowance for doubtful accounts, costs and estimated earnings in excess of billings on uncompleted contracts and bad debt expense. Revenues are recognized in accordance with Staff Accounting Bulletin (“SAB”)No.101, Revenue Recognition in Financial Statements, as amended by SABNo.104, Revenue Recognition.Due to Loadrack’s continued non-payment of outstanding receivables, we have reevaluated the factors that we used to determine revenue recognition for the Loadrack contract.As a result, we have concluded that it is appropriate to restate revenue for the three months ended February 28, 2010.In addition, an allowance for doubtful accounts has been established for Loadrack’s accounts receivable balance at February 28, 2010. We are also amending Item 2” Management's Discussion and Analysis of Financial Condition and Results of Operations” to reflect changes to the financial statements as a result of the restatement. Except as noted above, this amendment is not intended to supplement, amend or update other information presented in this quarterly report as originally filed. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Location Based Technologies, Inc. CONSOLIDATED BALANCE SHEETS February 28, 2010 and August 31, 2009 February 28, August 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $
